State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: July 31, 2014                     517110
________________________________

In the Matter of LENNY
   EMILIANO,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ALBERT PRACK, as Director of
   Special Housing and Inmate
   Disciplinary Programs,
                    Respondent.
________________________________


Calendar Date:   June 9, 2014

Before:   Lahtinen, J.P., Garry, Rose, Lynch and Clark, JJ.

                             __________


     Lenny Emiliano, Attica, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision which found petitioner guilty of violating
certain prison disciplinary rules.

     Determination confirmed.     No opinion.

     Lahtinen, J.P., Garry, Rose, Lynch and Clark, JJ., concur.
                              -2-                  517110

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court